Citation Nr: 0708908	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  05-04 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for synovitis of the 
ankles and right wrist, secondary to service-connected 
disability. 

2.  Entitlement to an increased rating for service-connected 
postoperative left knee chondromalacia patella, currently 
evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for service-connected 
left knee degenerative joint disease, currently evaluated as 
10 percent disabling.  

4.  Entitlement to an increased rating for service-connected 
right knee chondromalacia patella with degenerative joint 
disease, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from January 1978 to February 
1983, and from January 1987 to December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the veteran's claim of 
entitlement to service connection for synovitis of the ankles 
and right wrist, and denied his claims for increased ratings 
for service-connected postoperative left knee chondromalacia 
patella, evaluated as 20 percent disabling, left knee 
degenerative joint disease, evaluated as 10 percent 
disabling, and right knee chondromalacia patella with 
degenerative joint disease, evaluated as 10 percent 
disabling.  


FINDINGS OF FACT

1.  The veteran does not have synovitis of the ankles and 
right wrist that was caused or aggravated as the result of a 
service-connected condition.

2.  The veteran's service-connected postoperative left knee 
chondromalacia patella is productive of no more than moderate 
recurrent subluxation or lateral instability.

3.  The veteran's service-connected left knee degenerative 
joint disease is productive of subjective reports of symptoms 
that include pain, and X-ray evidence of arthritis; his left 
knee is shown to have no less than 0 degrees of extension and 
flexion to 115 degrees.

4.  The veteran's service-connected right knee chondromalacia 
patella with degenerative joint disease is productive of 
subjective complaints of pain, and X-ray evidence of 
arthritis, but not ankylosis, moderate recurrent subluxation 
or lateral instability, or semilunar cartilage dislocation 
with frequent episodes of locking, pain, and effusion into 
the joint; his right knee is shown to have no less than 0 
degrees of extension and flexion to 115 degrees.  


CONCLUSIONS OF LAW

1.  Synovitis of the ankles and right wrist was not caused or 
aggravated by a service-connected condition.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.310 (2006).

2.  The criteria for a rating in excess of 20 percent for 
postoperative left knee chondromalacia patella have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.71a, Diagnostic Codes 5256, 5257, 5262 
(2006).  

3.  The criteria for a rating in excess of 10 percent for 
left knee degenerative joint disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2006).  

4.  The criteria for a rating in excess of 10 percent for 
right knee chondromalacia patella with degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic 
Codes 5256, 5257, 5258, 5262 (2006).

5.  The criteria for a separate rating of 10 percent, and no 
more, for arthritis of the right knee, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2006); VAOPGCPREC 23-97; 62 Fed. Reg. 63604 
(1997).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran asserts that he has synovitis of the ankles and 
right wrist secondary to his service-connected knee 
disabilities, to include as a result of using assistive 
devices such as a cane or crutches.  

In August 2003, the veteran filed his claim for service 
connection for synovitis of the ankles and right wrist.  In 
February 2004, the RO denied the claim.  The veteran has 
appealed.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).   The provisions of 
38 C.F.R. § 3.310 were recently amended with respect to 
aggravation; however, as the Board finds that there is no 
current disability, there is no prejudice to the veteran in 
adjudicating his claim at this time.  In the absence of a 
current disability, the issue of aggravation by a service-
connected disability is not for consideration.    

Service connection is currently in effect for conditions that 
include postoperative left knee chondromalacia patella, left 
knee degenerative joint disease, and right knee 
chondromalacia patella with degenerative joint disease.  

The veteran's service medical records do not show a diagnosis 
of an ankle or right wrist disorder.  The most recent 
examination report of record is from a Medical Evaluation 
Board (MEB), dated in June 1990.  This report shows that his 
upper and lower extremities were clinically evaluated as 
normal, except for a left index finger condition.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1991 and 2004.  

Reports from R. Scott Forster, M.D., dated between 2002 and 
2004, show that in July 2003, the veteran underwent bilateral 
knee surgery, and that he subsequently complained of ankle 
and right wrist pain.  The reports note chronic synovitis.  A 
letter from Dr. Forster, dated in July 2003, notes that the 
veteran has "reactive synovitis" in his ankles and right 
wrist as a result of his dependency on crutches, and modified 
gait, from recent knee surgery.  

The VA reports are dated between 1991 and 2004.  This 
evidence includes progress notes which show that in 1996, the 
veteran was noted to be using a cane, and that in 2003, he 
was noted to use a cane and crutches.  In 2003, he complained 
of generalized joint pain/arthralgias, as well as made 
specific complaints of pain in his ankles and right wrist.  
There are a number of general (and otherwise unspecified) 
assessments of arthritis/osteoarthritis.  There are also 
assessments of gout/gouty arthritis.  A May 2003 progress 
note contains a notation that X-rays revealed an old injury 
to the distal tibia, and a diagnosis of arthritis, left 
ankle.  The note further shows that the examiner ruled out 
the presence of carpal tunnel syndrome.  An August 2003 
progress note indicates that a rheumatoid arthritis test was 
apparently negative.  The assessment noted possible gout.  An 
October 2003 rheumatology consultation report contains an 
assessment of gout, and indicates that chronic gout was 
likely the etiology of the veteran's synovitis.  

A VA examination report, dated in January 2004, shows that 
the veteran complained of ankle and right wrist pain.  He 
reported that his left ankle pain started in October 2000, 
that his right wrist pain started in 2001, and that his right 
ankle pain started in December 2002.  With regard to the 
right wrist, he stated that he was doing a lot of computer 
work at the time.  He was noted to be wearing a wrist splint, 
and to complain of right weakness in grip strength and 
difficulty with fine manipulation.  X-rays of the right 
wrist, left ankle, and right ankle were noted to be normal, 
with the left ankle showing some bony irregularity and 
calcification in the area of the syndesmosis, indicating old 
trauma to the ankle.  There was no relevant diagnosis.  The 
examiner noted that at the time of the examination, there was 
no objective clinical or radiographic evidence of disability 
involving the right wrist or either ankle, and that the 
veteran's subjective complaints of pain and disability could 
not be documented.  

The Board finds that the claim must be denied.  Under 38 
U.S.C.A. §§ 1110, an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed.Cir. 1998).  In this case, the Board finds 
that the January 2004 VA examination report is highly 
probative evidence which shows that the veteran does not have 
the claimed conditions.  This report is the most recent 
examination report of record, and is therefore considered the 
most probative evidence of the veteran's current condition.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
further notes that this report is the only medical opinion of 
record that is shown to have been based on a review of the 
veteran's C-file, and that the examiner indicated that his 
opinion is supported by contemporaneous X-ray evidence.  
Although the Board has considered the evidence which 
indicates that the veteran has ankle conditions, and a right 
wrist condition, none of this evidence is shown to have been 
based on a review of the veteran's C-file, and the Board 
finds that this evidence is outweighed by the contrary 
evidence or record.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).  In this 
regard, to the extent that Dr. Forster's July 2003 letter 
discusses a "diagnosis" of "bilateral ankle pain," as the 
evidence shows that the veteran does not have an underlying 
pathology of his ankles that is productive of disability, 
"ankle pain" alone does not constitute a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 259 F.3d 1356 (Fed. Cir. 2001).  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim and that the claim must be denied.

The Board has considered the veteran's written testimony 
submitted in support of his arguments that he has synovitis 
of the ankles and right wrist that are related to his 
service-connected disabilities.  His statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed conditions and a 
service-connected condition.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim for service connection for synovitis of 
the ankles and right wrist must be denied.

 
II.  Increased Ratings

The veteran argues that increased ratings are warranted for 
his service-connected postoperative left knee chondromalacia 
patella, currently evaluated as 20 percent disabling, left 
knee degenerative joint disease, currently evaluated as 10 
percent disabling, and right knee chondromalacia patella with 
degenerative joint disease, currently evaluated as 10 percent 
disabling.  

In a rating decision, dated in November 1991, the RO granted 
service connection for left knee chondromalacia patella, 
evaluated as 0 percent disabling (noncompensable).  There was 
no appeal, and the RO's decision became final.  See 38 
U.S.C.A. § 7105(c) (West 2002).  The RO subsequently 
increased the veteran's rating for this disability to 20 
percent.  In a rating decision, dated in December 2000, the 
RO granted service connection for left knee degenerative 
joint disease, and assigned a separate and additional 10 
percent evaluation.  There was no appeal, and the RO's 
decision became final.  Id.  

With regard to the right knee, in a rating decision, dated in 
November 1999, the RO granted service connection for right 
knee chondromalacia patella with degenerative joint disease, 
evaluated as 10 percent disabling.  There was no appeal, and 
the RO's decision became final.  Id.  

In August 2003, the veteran filed claims for increased 
ratings.  In February 2004, the RO denied the claims, to the 
extent that it assigned a temporary total evaluation (based 
on knee surgery) for the period from July 10, 2003 to October 
31, 2003, see 38 C.F.R. § 4.30 (2006), with the 20 percent 
rating for left knee chondromalacia resuming as of November 
1, 2003.  The veteran has appealed.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2006).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2006).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

Ankylosis is immobility and consolidation of a joint due to 
disease, injury, surgical procedure.  Shipwash v. Brown, 8 
Vet. App. 218, 221 (1995).

A.  Left Knee

As for the history of the two left knee disabilities in 
issue, see 38 C.F.R. § 4.1 (2006), the veteran's service 
medical records show that in 1980, he was treated for a 
suspected derangement of his left knee/left knee medial 
meniscus tear, and that in 1981, he underwent an arthrogram.  
The diagnoses were chondromalacia of the medial aspect of the 
left patella, and degenerative changes of the left medial 
meniscus.  His left knee remained symptomatic, with a 
diagnosis of left chondromalacia patella in October 1990.  A 
June 1990 "report of medical history" noted that he was 
wearing a knee brace.  X-rays of the left knee, taken between 
1990 and 1994, were negative/normal.  In 1994, he underwent 
an arthroscopy with partial medial meniscectomy and 
debridement of Cyclops lesion.  In 1998, he underwent a 
bilateral arthroscopy and left partial medial meniscectomy, 
lateral release, patellar and trochlear groove shaving with 
subchondral drilling of the trochlear groove.  X-rays of the 
knees taken in 1996, 1997, and January 1999 revealed 
degenerative joint disease, with the 1997 and 1999 reports 
characterizing the left knee degenerative joint disease as 
minimal.  A September 1999 VA X-ray report for the left knee 
characterized the left knee degenerative joint disease as 
"mild to moderate."

The relevant medical evidence includes reports from Dr. 
Forster, dated between 2002 and 2004, which show that in July 
2003, the veteran underwent a left knee chondroplasty of the 
patella and trochlea, and synovectomy and plical release, 
with release of both the superomedial and infrapatellar 
plica.  The relevant diagnoses were chondromalacia of the 
patella, with full-thickness chondral changes, and plical 
syndrome.  

As previously stated, as the RO has assigned a temporary 
total evaluation for the period from July 10, 2003 to October 
31, 2003, the medical evidence during this period will not be 
further discussed.  The veteran's 20 percent rating was 
continued as of November 1, 2003.  

Dr. Forster's reports show that the veteran was treated for 
complaints that included left knee pain and swelling.  

VA progress notes, overall, show a number of complaints of 
left knee pain, and there are notations indicating that he 
used a cane or arm crutches.  This evidence includes an 
October 2003 rheumatology consultation report which notes 
that there was no sensory or motor deficit, and that muscle 
volume, tone and strength were normal.  Reports dated in 
March 2004, indicate that the veteran's gait, and ambulation, 
were normal, that a motor examination revealed normal bulk, 
tone and strength, and that reflexes were hyperactive but 
symmetrical.  

1.  Left Knee Chondromalacia Patella

The RO has evaluated the veteran's left knee chondromalacia 
patella under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  
Under DC 5257, a 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating is warranted for severe recurrent subluxation or 
lateral instability.

The Board finds that the evidence is insufficient to show 
that the veteran's left knee is productive of severe 
recurrent subluxation or lateral instability.  The only 
specific findings on instability are found in a July 9, 2003 
report from Dr. Forster, which notes that there was no gross 
instability, and a VA examination report, dated in January 
2004, which shows that the examiner noted, "The [left] knee 
was very stable, with all ligaments intact."  Accordingly, 
the requirements for a rating in excess of 20 percent under 
DC 5257 have not been met, and the claim must be denied.  The 
Board notes that since DC 5257 is not predicated on loss of 
range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

A rating in excess of 20 percent is not warranted under any 
other potentially applicable diagnostic code.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).

Under 38 C.F.R. § 4.71a, DC 5256, ankylosis of the knee at a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees, warrants a 30 percent 
evaluation. 

Under 38 C.F.R. § 4.71a, DC 5262, a malunion of the tibia and 
fibula of either lower extremity warrants a 20 percent 
evaluation if there is a marked knee or ankle disability.

A rating in excess of 20 percent is not warranted under DC 
5256 or DC 5262, as the clinical findings do not show that 
the veteran has ankylosis of the left knee, or a malunion of 
the tibia and fibula.  In this regard, as discussed above, 
the veteran's left knee is shown to have no less than 
extension to 0 degrees, and flexion to 115 degrees.  See Dr. 
Forster's July 2003 report.  

2.  Left Knee Degenerative Joint Disease

The RO has evaluated the veteran's left knee degenerative 
joint disease under 38 C.F.R. § 4.71a, DC 5010.  Degenerative 
arthritis is rated under a combined diagnostic code which 
takes into account both the X-ray evidence of degenerative 
changes of the knee as well as the resulting limitation of 
motion, if any, of the knee.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2006).

Under 38 C.F.R. § 4.71a, DC 5260, a 20 percent evaluation is 
warranted where knee flexion is limited to 30 degrees.

The Board finds that a rating in excess of 10 percent under 
DC 5260 is not warranted.  The only recorded ranges of motion 
for the left knee are found in a July 9, 2003 report from Dr. 
Forster, which notes that the veteran's knees had flexion to 
115 degrees, bilaterally, and a January 2004 VA joints 
examination report, which shows that the veteran's left knee 
had flexion to 140 degrees.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim, 
and that the claim must be denied.  

As for the possibility of a higher rating under another 
diagnostic code, Schafrath, under 38 C.F.R. § 4.71a, DC 5261 
(2006), a 20 percent evaluation is warranted where knee 
extension is limited to 15 degrees.  

In this case, as previously stated, the only recorded ranges 
of motion are found in a July 9, 2003 report from Dr. 
Forster, which notes that the veteran's knees had extension 
to 0 degrees, bilaterally, and a January 2004 VA joints 
examination report, which also shows that the veteran's left 
knee had extension to 0 degrees.  Accordingly, the criteria 
for a rating in excess of 10 percent under DC 5261 have not 
been met.  

With regard to DCs 5260 and 5261, a higher evaluation is not 
warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); 
VAGCOPPREC 9-98, 63 Fed. Reg. 56,704 (1998).  In this case, 
the medical evidence does not contain evidence of such 
symptoms as neurological impairment, incoordination, loss of 
strength, or any other findings that would support a higher 
rating on the basis of functional loss due to pain.  In this 
regard, as previously discussed, the VA progress notes show 
that the veteran did not have any sensory or motor deficit, 
that muscle volume, tone and strength were normal, that the 
veteran's gait and ambulation were normal, and that reflexes 
were hyperactive but symmetrical.  In addition, the January 
2004 VA examination report shows that the veteran reported 
painful walking and weightbearing, and that he could only 
walk 50 to 80 feet before having to sit down, and that his 
legs became painful after five minutes of sitting.  He 
further complained of intermittent knee swelling, and an 
inability to run, kneel, or squat, and that he had to go down 
stairs backwards.  On examination, he walked the five feet 
from the chair to the examination table without a limp, and 
with a normal-appearing gait.  The knees had no swelling or 
effusion, redness, warmth, or neurovascular deficits.  The 
veteran complained of pain on motion of both knees.  X-rays 
for the knees revealed mild degenerative arthritis with mild 
narrowing of the medial compartment, and tiny osteophytes at 
the poles of both patellae and at the tibial spines.  

In summary, there is no medical evidence showing that the 
veteran has such symptoms as muscle atrophy, neurological 
impairment or incoordination.   The Board finds that, when 
the ranges of motion in the left knee are considered together 
with the evidence of functional loss due to left knee 
pathology, the evidence does not support a conclusion that 
the loss of motion in the left knee more nearly approximates 
the criteria for a 20 percent rating under either DC 5260 or 
DC 5261, even with consideration of 38 C.F.R. §§ 4.40 and 
4.45.

Further, in VAOPGCPREC 9-04, General Counsel determined that 
separate disability ratings could be assigned under 
Diagnostic Codes 5260 and 5261 for disability of the same 
joint.  Here, range of motion of the left knee does not meet 
the criteria for a 0 percent rating under DC 5260 or 5261, 
i.e., flexion limited to 60 degrees or extension limited to 5 
degrees.  Additionally, to assign two, separate compensable 
ratings based on painful motion under two separate diagnostic 
codes (i.e., under Diagnostic Codes 5260 and 5261) would be 
in violation of the rule of pyramiding.  See 38 C.F.R. § 
4.14.

Based on the foregoing, the Board finds that the evidence 
shows that a rating in excess of the currently assigned 10 
percent is not warranted for the veteran's left knee 
degenerative joint disease.  

B.  Right Knee Chondromalacia with Degenerative Joint Disease

The RO has evaluated the veteran's right knee disability as 
10 percent disabling under 38 C.F.R. § 4.71a, DCs 5010-5257.  
See February 2004 RO rating decision.  

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability.  

The Board finds that the evidence is insufficient to show 
that the veteran's right knee is productive of moderate 
recurrent subluxation or lateral instability.  The only 
specific findings on instability are found in a July 9, 2003 
report from Dr. Forster, which notes that there was no gross 
instability, and a VA examination report, dated in January 
2004, which shows that the examiner noted, "The [right] knee 
was very stable, with all ligaments intact."  Accordingly, 
the requirements for a rating in excess of 10 percent under 
DC 5257 have not been met, and the claim must be denied.  The 
Board notes that since DC 5257 is not predicated on loss of 
range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted 
in DeLuca, do not apply.  Johnson.

A rating in excess of 10 percent is not warranted under any 
other potentially applicable diagnostic code.  Schafrath.  
Specifically, in this case there is no evidence of ankylosis 
of the right knee.  In this regard, there is no evidence of 
ankylosis, or of a malunion of the tibia and fibula.  
Accordingly, the criteria for a rating in excess of 10 
percent under DCs 5256 or 5262 have not been met.  In 
addition, the evidence is insufficient to show that the 
veteran's right knee is productive of dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5258 (2006).  

However, the Board's analysis is not yet complete.  
Degenerative arthritis is rated under Diagnostic Code 5003.  
In an opinion issued by the VA General Counsel, VAOPGCPREC 
23-97, 62 Fed.Reg. 63,604 (1997), it was determined that 
assigning one rating for arthritis under DC 5003 and one 
rating for instability under DC 5257 does not violate the 
rule against pyramiding.  Therefore, where a knee disability 
is rated under DC 5257, a separate rating for arthritis may 
be assigned under DC 5003 if additional disability is shown 
by the evidence.  Accordingly, the veteran may be eligible 
for an additional rating if he meets the criteria for a 
compensable rating under DC 5003.  DC 5003 essentially 
provides that arthritis will be rated on the basis of 
limitation of motion of the affected joint.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006), 
degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such group of 
minor joints affected by limitation of motion.  In the 
absence of limitation of motion, a 10 percent rating applies 
for X-ray evidence of involvement of two or more minor joint 
groups.  

Under 38 C.F.R. § 4.71a, DCs 5260 and 5261, which address 
limitation of motion of the knee, a 10 percent rating will be 
assigned for flexion limited to 45 degrees or extension 
limited to 10 degrees.  

While the demonstrated limitations of motion do not 
approximate that which would be required for a compensable 
rating under DC 5260 or 5261, the evidence is at least in 
equipoise as to whether the veteran has painful motion.  In 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), the 
Court held that, read together, Diagnostic Code 5003 and 38 
C.F.R. § 4.59 provide that painful motion due to degenerative 
arthritis, which is established by X-ray study, is deemed to 
be limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
In this case, the medical evidence includes many reports of 
right knee pain on motion.  See e.g., reports from Dr. 
Forster; January 2004 VA examination report.  Therefore, as 
there is objective evidence of painful motion, a separate 10 
percent rating for right knee arthritis is warranted.

As a final matter, in conjunction with application of DCs 
5260 and 5261, an increased evaluation may be assigned on the 
basis of functional loss due to the veteran's subjective 
complaints of pain under 38 C.F.R. §§ 4.40 and 4.45.  DeLuca.  
In this regard, the relevant evidence was discussed in Part 
II.A.1.  In summary, there are no findings to show that the 
right knee is productive of muscle loss, weakened movement, 
or incoordination.  The veteran is most recently shown to 
have a range of motion in his right knee which is greater 
than even that required for a 0 percent rating under DCs 5260 
or 5261, and there is insufficient evidence of functional 
loss due to right knee pathology to support a conclusion that 
the loss of motion in the right knee more nearly approximates 
the criteria for a 20 percent rating under either DC 5260 or 
DC 5261, even with consideration of 38 C.F.R. §§ 4.40 and 
4.45.  The Board therefore concludes that there is not a 
medical and factual basis upon which to conclude that there 
is functional loss due to pain in the veteran's right knee 
which is sufficient for a rating in excess of 10 percent at 
this time.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca.  
Additionally, to assign two, separate compensable ratings 
based on painful motion under two separate diagnostic codes 
(i.e., under Diagnostic Codes 5260 and 5261) would be in 
violation of the rule of pyramiding.  See 38 C.F.R. § 4.14; 
VAOPGCPREC 9-04.


III.  Conclusion

In reaching these decisions, to the extent that the Board has 
denied the claims, the Board has considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


IV.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in October 2003, the RO sent the 
veteran a notice letter (hereinafter "VCAA notification 
letter") that informed him of the type of information and 
evidence necessary to support his claims.  The RO's letter 
also informed the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the veteran to 
provide additional evidence in support of his claims.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  

The October 2003 VCAA letter was mailed to the appellant 
prior to the initial RO adjudication of his claims.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 5, 
2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, no further notice is needed as to any 
disability rating or effective date matters.  Since the 
claims have all been denied, except as noted, any question as 
to the disability ratings or the appropriate effective dates 
to be assigned is rendered moot.  VA is not required, 
therefore, to provide this notice.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  With regard to the claim 
for an increased rating for a right knee disability, to the 
extent that the Board has granted the claim, any error in the 
failure to provide notice involving the downstream elements 
of rating and effective date is harmless at this time, and 
can be corrected by the RO following the Board's decision.  
Id.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service medical records, 
and has obtained VA and non-VA medical records.  The veteran 
has been afforded VA examinations for the disabilities in 
issue.  The Board concludes, therefore, that decisions on the 
merits at this time do not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for synovitis of the ankles and right 
wrist is denied.

A rating in excess of 20 percent for postoperative left knee 
chondromalacia patella is denied.

A rating in excess of 10 percent for left knee degenerative 
joint disease is denied.

A rating in excess of 10 percent for right knee 
chondromalacia is denied.

A separate rating of 10 percent, and no more, is granted for 
right knee degenerative joint disease, subject to the laws 
and regulations governing the award of monetary benefits.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


